DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 10 August 2022 have been entered. The amendments to the claims have overcome each and every 112(b) rejection set forth in the previous Office Action. Claims 1-20 remain pending in this application.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stottlemyer et al. (US 20160164092 A1).

Regarding claim 1, Stottlemyer discloses a method for synthesizing doped lithium-rich metal oxides (LRMO) having improved life cycle properties [0005]. The method comprises first dissolving a dopant metal in a liquid wherein the liquid may be a polar solvent capable of solvating metal salts, such as water [0019]. The dissolving may be aided by heating or stirring until the dopant metal is dissolved in the desired amount; typically in an amount between 0.05% and 15% by mole in the final LRMO [0023]. The solution is then added to particulate LRMO precursors while agitating the particulate to form a mixture [0028]. The mixture is dried to remove liquid and to form the doped LRMO [0029].
In one embodiment (Example 2M), Stottlemyer discloses a dopant salt yttrium (III) nitrate, Y(NO3)3, dissolved in water and added drop-wise to an LRMO precursor until the incipient wetness point is reached ([0040], Table 1). Once the desired amount of dopant was present in the LRMO precursor, the mixture was dried at 130⁰C overnight [0041]. Additional lithium was added and then the mixture was ball milled and calcined at 850⁰C to form a lithium rich metal oxide having the chemical formula Li1.2Ni0.17-Mn0.56Co0.07O2 and doped with 3 mol% of yttrium ([0041], Table 1).
Stottlemyer therefore anticipates the claim limitations “A method (Example 2M) comprising:
	dissolving a dopant salt (yttrium (III) nitrate) in water, the dopant salt comprising one or more metals having ionic radii greater than 60 picometers (yttrium);
	forming a mixture of a nickel, manganese, and cobalt oxide (NMC) powder with the dopant salt in the water (dopant salt dissolved in water is added to LRMO precursors corresponding with an NMC composition); and
	heating the mixture to form a cathode material, wherein heating the mixture occurs immediately after forming the mixture (the mixture is immediately dried at 130⁰C after the incipient wetness point is reached and then calcined at 850⁰C).”

Regarding claim 2, Stottlemyer anticipates the claim limitations of the method according to claim 1, as set forth above. Stottlemyer further anticipates the claim limitation “wherein the one or metals are selected from one or more of… yttrium (Y)…”

Regarding claim 3, Stottlemyer anticipates the claim limitations of the method according to claim 1, as set forth above. Stottlemyer further anticipates the claim limitation “wherein the ionic radius of each of the one or metals (yttrium) is 1.5 times greater than an ionic radius of nickel.”

Regarding claim 7, Stottlemyer anticipates the claim limitations of the method according to claim 1, as set forth above. Stottlemyer further anticipates the claim limitation “wherein the dopant salt is Y(NO3)3.”

Regarding claim 9, Stottlemyer anticipates the claim limitations of the method according to claim 1, as set forth above. The embodiment of Stottlemyer discussed in the analysis of claim 1 (Example 2M) results in a final LRMO represented by formula Li1.2Ni0.17-Mn0.56Co0.07O2 [0040]. The amount of dopant with respect to the overall LRMO in Example 2M is approximately 3 mol % of yttrium, which corresponds with approximately 3.1% wt. % of the dopant salt relative to the LRMO. 
Stottlemyer therefore anticipates the claim limitation “wherein the dopant salt is dissolved into the water at an amount between 0.1 to 15 wt. % of the NMC powder.”

Regarding claim 12, Stottlemyer anticipates the claim limitations of the method according to claim 1, as set forth above. Stottlemyer further anticipates the claim limitation “wherein the heating the mixture includes heating the mixture to a temperature between 100⁰C to 950⁰C (the mixture is dried at 130⁰C and calcined at 850⁰C).”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stottlemyer et al. (US 20160164092 A1).

Regarding claim 8, Stottlemyer anticipates the claim limitations of the method according to claim 1, as set forth above. Stottlemyer accordingly discloses wherein the dopant salt is Y(NO3)3 (Table 1, Example 2M). Stottlemyer additionally teaches that the dopant may be any dopant useful for improving the LRMO and illustratively may be Al, Mg, Fe, Cu, Zn, Sb, Y, Cr, Ag, Ca, Na, K, In, Ga, Ge, W, V, Mo, Nb, Si, Ti, Zr, Ru, Ta, Sn, or a combination thereof [0020]. Additionally, the dopant metal may be dissolved directly, but it is preferable that a compound of the dopant metal, such as a salt, is dissolved [0021]. Exemplary compounds of the dopant metals include nitrates, iodides, and acetates, among others [0021].
Stottlemyer fails to disclose an embodiment wherein the dopant salt is Y(CH2COOH)3.
It would, however, be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select an acetate salt, as taught by Stottlemyer, for the metal dopant salt Stottlemyer with a reasonable expectation of success in providing a suitable compound for dissolving the yttrium in water. The Courts have held that the combination of prior art elements (yttrium dopant and an acetate salt) is obvious to one of ordinary skill in the art when the combination yields no more than predictable results (a dopant salt capable of dissolution in water for improving a cathode active material). See MPEP 2143(I)(A). 
Modified Stottlemyer therefore renders obvious the claim limitation “wherein the dopant salt is Y(CH2COOH)3.”

Regarding claim 10, Stottlemyer anticipates the claim limitations of the method according to claim 1, as set forth above. The embodiment of Stottlemyer discussed in the analysis of claim 1 (Example 2M) results in a final LRMO represented by formula Li1.2Ni0.17-Mn0.56Co0.07O2. The amount of dopant with respect to the overall LRMO in Example 2M is approximately 3 mol % of yttrium, which corresponds with approximately 3.1% wt. % of the dopant salt relative to the LRMO. Stottlemyer additionally discloses that the amount of dopant salt may be varied to be an amount between 0.05 mol % to 15 mol % relative to the final LRMO [0023].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Stottlemyer such that the dopant salt, yttrium, of Example 2M, was present in an amount of 3 wt. % with respect to the final LRMO, with a reasonable expectation of success in providing a suitably doped active material. The claimed 3 wt. % of the dopant corresponds with a mol % of approximately 2.9%, which is taught as a suitable dopant amount by Stottlemyer. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Modified Stottlemyer therefore renders obvious the claim limitation “wherein the dopant salt is dissolved into the water at an amount equal to 3 wt. % of the NMC powder.”

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stottlemyer et al. (US 20160164092 A1) in view of Kawakita et al. (US 20170338486 A1).

Regarding claims 5 and 6, Stottlemyer anticipates the claim limitations of the method according to claim 1, as set forth above. Stottlemyer accordingly discloses wherein the dopant salt is Y(NO3)3 (Table 1, Example 2M). Stottlemyer additionally teaches that the dopant may be any dopant useful for improving the LRMO and illustratively may be Al, Mg, Fe, Cu, Zn, Sb, Y, Cr, Ag, Ca, Na, K, In, Ga, Ge, W, V, Mo, Nb, Si, Ti, Zr, Ru, Ta, Sn, or a combination thereof [0020]. Additionally, the dopant metal may be dissolved directly, but it is preferable that a compound of the dopant metal, such as a salt, is dissolved [0021]. Exemplary compounds of the dopant metals include nitrates, iodides, and acetates, among others [0021].
Stottlemyer fails to disclose where the dopant metal is Nd and therefore fails to disclose wherein one of NdI3 or Nd(NO3)3 is the dopant salt.
Kawakita discloses a positive electrode active material for a nonaqueous electrolyte secondary battery which includes a lithium transition metal oxide and particles of a rare earth compound formed on the surface of the metal oxide  [0021]. The lithium transition metal oxide may be a lithium-containing nickel cobalt manganese composite oxide [0036]. Kawakita teaches that the rare earth compound deposited on the lithium transition metal oxide forms a Li-ion permeable film on the surface of the metal oxide that limits the decomposition of the electrolyte during cycling [0024]. One method for depositing the rare earth compound on the surfaces of the lithium transition metal oxide includes adding an aqueous solution of the rare earth compound to a suspension including the lithium transition metal oxide [0041]. Kawakita teaches that suitable rare earth elements include neodymium and yttrium, among others [0027].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select neodymium as the metal dopant in the LRMO of Stottlemyer, as taught by Kawakita, with a reasonable expectation of success forming a protective film that limits the decomposition of the electrolyte, thereby improving the cathode active material. 
Regarding claim 5, it would further be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select an iodide salt, as taught by Stottlemyer, for the metal dopant salt of Modified Stottlemyer with a reasonable expectation of success in providing a suitable compound for dissolving the neodymium in water. The Courts have held that the combination of prior art elements (neodymium dopant in Kawakita and an iodide salt in Stottlemyer) is obvious to one of ordinary skill in the art when the combination yields no more than predictable results (a dopant salt capable of dissolution in water for improving a cathode active material). See MPEP 2143(I)(A).
Modified Stottlemyer therefore renders obvious the claim limitation “wherein the dopant salt is NdI3” because neodymium iodide is well known in the art as NdI3.
Regarding claim 6, it would also be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select a nitrate salt, as taught by Stottlemyer, for the metal dopant salt of Modified Stottlemyer with a reasonable expectation of success in providing a suitable compound for dissolving the neodymium in water. The Courts have held that the combination of prior art elements (neodymium dopant in Kawakita and a nitrate salt in Stottlemyer) is obvious to one of ordinary skill in the art when the combination yields no more than predictable results (a dopant salt capable of dissolution in water for improving a cathode active material). See MPEP 2143(I)(A).
Modified Stottlemyer therefore renders obvious the claim limitation “wherein the dopant salt is Nd(NO3)3” because neodymium nitrate is well known in the art as Nd(NO3)3.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stottlemyer et al. (US 20160164092 A1) in view of Kim et al. (KR 20170076222 A) (references herein made with respect to English Machine Translation attached).

Regarding claim 11, Stottlemyer anticipates the claim limitations of the method according to claim 1, as set forth above. Stottlemyer accordingly discloses in Example 2M that the mixture is first dried at 130⁰C and then calcined at 850⁰C [0041]. Stottlemyer additionally teaches that the drying and subsequent heating may be done in one process step or in separate process steps [0029]. The appropriate temperature for forming the LRMO is dependent on the particular LRMO being formed and the dopant metal used. Typically though, Stottlemyer teaches that the temperature ranges from 400 to 1200⁰C [0033]. The temperature for the drying step, 130⁰C in Example 2M, is taught to be a low temperature where the LRMO is not formed [0040].
Stottlemyer fails to disclose wherein the drying temperature, corresponding with the claimed pre-sinter temperature, is between 150 and 900⁰C.
Kim discloses a positive electrode active material for a lithium secondary battery comprising a lithium composite oxide with Ni, Co, and Mn [0011]. Kim teaches that the lithium composite oxide may be manufactured by adding NMC precursors to a solvent and then drying the solution to obtain a solid material [0020], [0027]. The step of drying may be performed at a temperature ranging from 80 to 160⁰C for 30 minutes to 4 hours [0028]. After drying, the lithium composite oxide is calcined at 650 to 950⁰C to obtain the cathode active material [0112]. 
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the drying step of Kim for the drying step of Stottlemyer in the manufacturing of the LRMO of Stottlemyer with a reasonable expectation of success in suitably drying the NMC precursor mixture before calcining at a higher temperature. The Courts have held that the substitution of one known prior art element for another is obvious when the substitution yields no more than predictable results, i.e. a suitable temperature for drying an NMC precursor.
Modified Stottlemyer accordingly renders obvious the claim limitations “wherein the heating the mixture includes heating the mixture to a pre-sinter temperature and a sinter temperature, where the pre-sinter temperature is less than the sinter temperature, where the pre-sinter temperature is between 150 to 900⁰C, and where the sinter temperature is between 300 and 950⁰C.” 
The pre-sinter temperature for Modified Stottlemyer, which incorporates the teachings of Kim, overlaps with the claimed pre-sinter temperature and the calcination temperature of 850⁰C falls within the claimed sintering temperature range. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claims 4 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stottlemyer et al. (US 20160164092 A1) in view of Fujii et al. (US 20170373340 A1).

Regarding claim 4, Stottlemyer anticipates the claim limitations of the method according to claim 1, as set forth above. Stottlemyer accordingly discloses wherein the LRMO formed in Example 2M has the chemical formula Li1.2Ni0.17-Mn0.56Co0.07O2 [0040]. This formula corresponds with a wt. % of nickel of approximately 11.7%. Stottlemyer also teaches that Ni is preferably present in an amount such that it is present in an oxidation state of at least +2 [0016]. Stottlemyer further teaches that the LRMO may be formed in another embodiment wherein the LRMO is represented by the formula: LicMyO2 wherein M is Ni1-a-bMnaCob and 0.2 ≤ a ≤ 0.9 and 0 ≤ b ≤ 0.8 [0016].
Stottlemyer accordingly teaches wherein the relative proportion of the transition metal oxides may be altered, but fails to disclose a specific embodiment wherein the amount of Ni in the LRMO is greater than or equal to 60 wt. %.
Fujii discloses a positive active material layer comprised of a lithium nickel-based composite oxide [0036]. The nickel-based composite oxide may be a lithium transition metal oxide comprising nickel, manganese, and cobalt, also referred to as an “NMC composite oxide” [0037]. Fujii teaches that the content ratio of nickel contained in the transition metal atoms other than lithium of the NMC composite oxide is preferably 30% by atom or more and 90% by atom  or less [0040]. In particular, an increased nickel content results in an increased capacity by increasing the number of lithium atoms per unit mass contributing to the reaction [0040]. On the other hand, decreasing the nickel content results in improved safety and improved cycle durability [0040]. Fujii therefore recognizes that the nickel content of an NMC material is a result-effective variable wherein the result, cycle characteristics relating to performance and safety, is dependent on the proportion of nickel with respect to the other transition metal atoms.
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the nickel content in the NMC oxide of Stottlemyer as a matter of routine experimentation to achieve the claimed nickel content of greater than 60 wt.% with respect to the cathode material with a reasonable expectation of success in providing an NMC material with the desired cycle performance and safety, as taught by Fujii. The Courts have held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
Modified Stottlemyer therefore renders obvious the claim limitation “wherein the cathode material comprises greater than or equal to 60% nickel by weight.”

Regarding claim 13, Modified Stottlemyer, as set forth in the analyses of claims 1 and 4, renders obvious the claim limitations “A method (Example 2M) for forming a cathode material comprising greater than or equal to 60% nickel by weight, the method comprising:
dissolving a dopant salt in water (yttrium (III) nitrate), where the dopant salt comprises a metal having an atomic radius greater than 60 picometers (yttrium);
forming a mixture comprising an NMC powder and the dopant salt in the water (the solution of the dopant salt in the water is added to NMC powder until a paste is formed);
heating a suspension of the mixture until dry, wherein heating the suspension occurs immediately after forming the mixture (the mixture is dried at 130⁰C).”
Stottlemyer additionally discloses that, after the drying stage, the mixture was ball milled and then calcined at 850⁰C [0041]. Modified Stottlemyer therefore further renders obvious the claim limitations “grinding the dry suspension; and sintering the ground, dry suspension.”

Regarding claim 14, Modified Stottlemyer renders obvious the claim limitations of the method according to claim 13, as set forth above. Modified Stottlemyer further renders obvious the claim limitation “wherein the dissolving the dopant salt includes dissolving the dopant salt in only the water” because the dopant salt is added to a pure water solvent. 

Regarding claim 15, Modified Stottlemyer renders obvious the claim limitations of the method according to claim 13, as set forth above. Stottlemyer additionally discloses that amount of dopant with respect to the overall LRMO in Example 2M is approximately 3 mol % of yttrium, which corresponds with approximately 3.1% wt. % of the dopant salt relative to the LRMO. Stottlemyer additionally discloses that the amount of dopant salt may be varied to be an amount between 0.05 mol % to 15 mol % relative to the final LRMO [0023].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Stottlemyer such that the dopant salt, yttrium, of Example 2M, was present in an amount of 3 wt. % with respect to the final LRMO, with a reasonable expectation of success in providing a suitably doped active material. The claimed 3 wt. % of the dopant corresponds with a mol % of approximately 2.9%, which is taught as a suitable dopant amount by Stottlemyer. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Modified Stottlemyer therefore renders obvious the claim limitation “wherein the dissolving the dopant salt includes dissolving the dopant salt into the water at 3 wt. % of the NMC powder, where the dopant salt is water-soluble.”

Regarding claim 16, Modified Stottlemyer renders obvious the claim limitations of the method according to claim 13, as set forth above. Modified Stottlemyer further renders obvious the claim limitation “wherein the dopant salt is dissolved in the water, an organic solvent, or a combination thereof.”

Regarding claim 17, Modified Stottlemyer renders obvious the claim limitations of the method according to claim 13, as set forth above. Modified Stottlemyer further renders obvious the claim limitation “wherein the sintering includes heating the NMC powder and the dopant salt to a temperature between 100 to 950⁰C (the mixture is calcined at 850⁰C).”

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stottlemyer et al. (US 20160164092 A1) in view of Fujii et al. (US 20170373340 A1) and further in view of Oh et al. (US 20200335782 A1).

Regarding claim 18, Stottlemyer discloses a method for synthesizing doped lithium-rich metal oxides (LRMO) having improved life cycle properties [0005]. In one embodiment (Example 2M), Stottlemyer discloses a lithium rich metal oxide having the chemical formula Li1.2Ni0.17-Mn0.56Co0.07O2 and doped with 3 mol % of yttrium ([0041], Table 1).
The aforementioned formula corresponds with a wt. % of nickel of approximately 11.7%. Stottlemyer also teaches that Ni is preferably present in an amount such that it is present in an oxidation state of at least +2 [0016]. Stottlemyer further teaches that the LRMO may be formed in another embodiment wherein the LRMO is represented by the formula: LicMyO2 wherein M is Ni1-a-bMnaCob and 0.2 ≤ a ≤ 0.9 and 0 ≤ b ≤ 0.8 [0016].
Stottlemyer accordingly teaches wherein the relative proportion of the transition metal oxides may be altered, but fails to disclose a specific embodiment wherein the amount of Ni in the LRMO is greater than or equal to 60 wt. %.
Fujii discloses a positive active material layer comprised of a lithium nickel-based composite oxide [0036]. The nickel-based composite oxide may be a lithium transition metal oxide comprising nickel, manganese, and cobalt, also referred to as an “NMC composite oxide” [0037]. Fujii teaches that the content ratio of nickel contained in the transition metal atoms other than lithium of the NMC composite oxide is preferably 30% by atom or more and 90% by atom  or less [0040]. In particular, an increased nickel content results in an increased capacity by increasing the number of lithium atoms per unit mass contributing to the reaction [0040]. On the other hand, decreasing the nickel content results in improved safety and improved cycle durability [0040]. Fujii therefore recognizes that the nickel content of an NMC material is a result-effective variable wherein the result, cycle characteristics relating to performance and safety, is dependent on the proportion of nickel with respect to the other transition metal atoms.
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the nickel content in the NMC oxide of Stottlemyer as a matter of routine experimentation to achieve the claimed nickel content of greater than 60 wt.% with respect to the NMC powder with a reasonable expectation of success in providing an NMC material with the desired cycle performance and safety, as taught by Fujii. The Courts have held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
Modified Stottlemyer therefore renders obvious the claim limitation “A cathode material for a lithium ion battery, the cathode material comprising:
a nickel, cobalt, and manganese powder, where nickel forms greater than or equal to 60% of the powder by weight; and
a metal comprising an atomic radius greater than 60 picometers, where the metal is doped into the powder via water.”

Stottlemyer further discloses that the dopant metal is deposited on the surface of the LRMO precursor and in its pores to form the doped LRMO [0029]. Modified Stottlemyer therefore renders obvious the claim limitation “wherein a secondary phase of the metal is arranged on surfaces of the cathode material.” 
Stottlemyer additionally teaches wherein a suitable dopant metal may be zirconium, Zr [0020]. It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute zirconium for the dopant metal in the LRMO of Modified Stottlemyer with a reasonable expectation of success. 
Modified Stottlemyer fails to provide details regarding the crystal structure of the LRMO.

Oh discloses a cathode active material for a lithium secondary battery comprising a lithium metal oxide with Ni, Co, and Mn and doped with a dopant M, which may be zirconium, for example [0011]-[0012]. Oh teaches that by substituting the doped metal into the oxide, the c-axis lattice constant of the lithium metal oxide may be increased and the powder resistivity may also be increased, thereby having the effect of improving the power characteristics at low temperatures [0020]. The c-axis lattice constant value increases as the molar ratio between lithium and the transition metals decreases and also as dopant concentrations increase [0033].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the amount of dopant and/or the molar ratios of Li to the transition metals in the cathode material of Modified Stottlemyer with a reasonable expectation of success in enlarging the c-axis lattice constant value, as taught by Oh. One of ordinary skill would be motivated to increase the c-axis lattice constant value in order to improve the performance of the cathode material at low temperatures. 
Modified Stottlemyer therefore renders obvious the claim limitation “…and the metal dopant enlarges the crystal structure of the powder along the c-axis.”

Regarding claim 19, Modified Stottlemyer renders obvious the claim limitations of the cathode material according to claim 18, as set forth above. Stottlemyer additionally discloses that the metal dopant is added to the LRMO at a slow enough rate and under sufficient agitation to ensure that the dopant is uniformly distributed [0028]. Modified Stottlemyer therefore renders obvious the claim limitation “wherein the secondary phase is uniformly arranged on the surfaces of the cathode material” because the metal is arranged on surfaces of the cathode material and is uniformly distributed.

Regarding claim 20, Modified Stottlemyer renders obvious the claim limitations of the cathode material according to claim 18, as set forth above. Modified Stottlemyer further renders obvious the claim limitation “wherein the metal is selected from… Zr…”

Response to Arguments
Applicant's arguments filed 10 August 2022 have been fully considered but they are not persuasive. 
Applicant argues with respect to the 102 rejection of amended claim 1 that both Watanabe and Tatsumi fail to disclose heating the mixture immediately following forming the mixture (pg. 2, paras 1-5). However, this amendment necessitated further search and consideration, the result of which is a new ground of rejection that does not rely upon Watanabe. Applicant’s arguments are thus considered moot.
Similarly, Applicant argues with respect to the 103 rejection of claim 10 over Watanabe that Watanabe allegedly teaches away from incorporating a dopant salt at 3 wt.%, as claimed (pg. 2, para. 7). However, this amendment necessitated further search and consideration, the result of which is a new ground of rejection that does not rely upon Watanabe. Applicant’s arguments are thus considered moot.
Applicant also argues with respect to the rejection of claim 4 that one of ordinary skill in the art could not select a percent Ni by mass for a cathode material that is within the range taught by Kawakita without experimentation as to the composition of the rest of the cathode material (pg. 3, para. 1). The examiner disagrees and notes that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In the case of the previously presented rejection of claim 4 relying on Kawakita and the current rejection of claim 4 similarly relying on Fujii, one of ordinary skill would be motivated to optimize the nickel content of the cathode material as a matter of routine experimentation, as set forth above in the analyses of claims 4, 13, and 18.
Applicant additionally argues with respect to the rejections of claims 7-8 over Watanabe in view of Jun, claims 9-11 over Tatsumi, claims 13-17 over Tatsumi in view of Tan, and claim 18 over Watanabe in view of Kawakita that the rejections do not teach or suggest the amended limitation of claims 1, 13, and 18 (pgs. 4-6). However, these amendments necessitated further search and consideration, the result of which is a new ground of rejection that does not rely upon the previously applied references. Applicant’s arguments are thus considered moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728                                                                                                                                                                                                        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728